Citation Nr: 1617670	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for balance problems, to include as secondary to PTSD.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a rating in excess of 50 percent for PTSD.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from February 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The February 2009 rating decision denied the claims for service connection for hypertension and tinnitus.  In September 2009, the Veteran filed a notice of disagreement (NOD) with the denials of service connection for hypertension, noting it as secondary to PTSD, and tinnitus.  The September 2011 rating decision denied a rating in excess of 50 percent for PTSD, as well as service connection for a balance problem and for a TDIU.  The Veteran filed his NOD with that rating decision in March 2012, and subsequently perfected appeals of all five issues.  

In February 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issues of service connection for hypertension and balance problems are
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.

2. For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment in the areas of work, family relations, and mood, but has not been productive of total social and occupational impairment.  

3.  Service connection is in effect for PTSD (now rated as 70 percent disabling); diabetes mellitus, type II (rated as 20 percent disabling); peripheral neuropathy of the bilateral upper and lower extremities (each rated as 10 percent disabling); bilateral hearing loss (rated as noncompensable); and erectile dysfunction associated with diabetes mellitus (rated as noncompensable), for a combined disability rating of 80 percent.

4.  Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's PTSD and peripheral neuropathy of the bilateral upper and lower extremities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2008 and June 2011.  The case was last readjudicated in July 2013.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, a VA vocational counseling report, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the onset, symptomatology, and treatment history for the issues on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                    § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A.            § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be questioned.  38 C.F.R.             § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)    (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R.    § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Veteran asserts that he has experienced tinnitus since service due to noise exposure from .50 caliber and M60 machine gun and 40mm grenade launcher fire while serving on a gun truck in Vietnam.  He testified that noise from the firing weapons reverberated around the steel truck causing his tinnitus.  He described his tinnitus as constant and very noticeable in quiet environments. 

The record reflects a current diagnosis of tinnitus.  Specifically, in January 2009 a VA audiologist examined the Veteran and noted his report of tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

During the VA examination, the audiologist noted the Veteran's statements that he performed railway work for 32 years and that his tinnitus began about 20 years ago.  She opined it was unlikely that the Veteran's tinnitus was due to military noise exposure because the onset of his tinnitus was approximately 18 years after separation and he had significant post-service noise exposure.  In January 2014, another audiologist examined the Veteran but was unable to offer an etiology opinion because the claims file was not available for review.

In his March 2011 NOD, the Veteran clarified that for the last 20 years his tinnitus has been so disruptive that he has had to have a fan rotating in his room so that he can sleep, but his tinnitus had its onset in service and has continued since.  

The record also contains a March 2014 buddy statement from R. J.  He reported that he drove the armored gun truck that was commanded by the Veteran and that it fired the types of weapons described.  He stated that during firefights no crew member was more than six feet away from the machine guns, and that during his tour there were many ambushes involving roadside explosions and small arms fire.

After review of the evidence of record, the Board finds that service connection for tinnitus is warranted.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds that the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R.       § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In light of the evidence of record, including the Veteran's competent and credible reports of tinnitus that has continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).

B. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 50 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the evidence of record, the Board finds that the Veteran's PTSD most closely approximates the 70 percent rating for the entire period on appeal.

The Veteran was first afforded a PTSD examination in February 2011.  He reported depression, some suicidal ideation in the past, irritability, social isolation, and difficulty maintaining healthy personal relationships and leisure activities.  
Affect was described as blunted and mood repressed.  He was oriented times three with no reports of delusions.  He also reported sleep impairment in the form of 4-6 hours of sleep per night causing exhaustion and interfering with daytime activities which has impaired his memory.  He denied hallucinations or homicidal or suicidal thoughts.  The Veteran reported that he had been unemployed for five to ten years.  While he stated that he was disabled in 2002 due to back pain, he asserted that his unemployment was due to his PTSD as when he was employed he had problems with co-workers due to his irritability and temper.  The examiner stated that the Veteran had reduced reliability and productivity due to PTSD.

The Veteran underwent another PTSD examination in June 2011.  The examiner noted the Veteran's anti-depressant medication and group therapy, and the Veteran stated that both were helpful.  The last GAF score indicated was 50 in May 2011.  The Veteran acknowledged ongoing depression which he rated as a 5 on a 10 scale. He reported a relationship with a girlfriend that is going well because he sees her only a couple of times per week and that he occasionally plays golf with his sons and enjoys time with his grandchildren.  He also sees one brother several times a week and has a good relationship with his mother but has no close friends.  The Veteran used to enjoy playing the fiddle, but reported that he did not have the motivation to play like he used to do.  On examination, the Veteran had an appropriate affect and dysphoric mood.  Attention was intact, and thought processes and content were unremarkable.  No delusions were reported, although he acknowledged occasional auditory hallucinations in-between sleeping and waking.  Sleep impairment was again endorsed.  He reported no panic attacks, homicidal or suicidal thoughts.  He described nightmares about Vietnam service and avoiding crowds.  The examiner found PTSD symptoms including difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance and an exaggerated startle response.  The examiner reported reduced reliability and productivity due to PTSD symptoms.  Addressing employability, the examiner stated that there is no evidence to suggest that his PTSD symptoms impair his ability to maintain employment since he retired from his previous railway position due to a back disability.  The examiner opined that the Veteran's symptoms would likely cause moderate impairments in occupational functioning if he were employed, and that he would likely be able to function in a position with limited interaction with coworkers and limited oversight.  She added that the current PTSD symptoms do not appear to cause total occupational impairment and that the Veteran is not unemployable solely due to the effects of PTSD.

In a July 2013 statement the Veteran reported suffering panic attacks once a day, suicidal thoughts, nightmares and memory impairment.  He also reported obsessive rituals as needing to keep his house orderly and that he is easily irritated.  He asserted that he is unemployable due to the pain of the peripheral neuropathy and his PTSD symptoms which would make it very difficult to get along with coworkers. 

During his February 2015 hearing, the Veteran testified that he participates in group therapy and individual treatment sessions for PTSD through VA.  He testified that he cannot be around crowds and usually spends all day at home with the doors locked.  His aversion to crowds has caused him to miss family gatherings, including a recent wedding.  He described seeing very few friends and receiving no calls.  He stated that his relationship with his wife was good.  He reported some thoughts of hurting himself or others associated with late night walks.  Addressing his employability, he stated that he last worked in May 2002 because a back injury aggravated his neuropathy.  He reported that he had anger issues at that time and that they have become worse since, manifesting in road rage.  He likes to play a fiddle but his neuropathy has made that impossible.  He added that he would not be able to hold a job because he could not get along with a supervisor or co-workers due to his PTSD.  Concerning his reports to the June 2011 VA examiner that he never had any serious altercations at work or suicidal thoughts, he testified that he was not entirely honest with the examiner because he did not want the examiner thinking that he was considering suicide or homicide.  

The Veteran's wife testified that that she has been together with the Veteran for 23 years.  She stated that they mostly stay at home, and, if it were up to the Veteran, they would stay home all the time.  She reported that they miss many of their grandkids' activities because the Veteran does not like being in crowds, including small gatherings.  They do not participate in July 4th or Christmas celebrations because the fireworks remind the Veteran of gunfire.  She also reported that the Veteran will downplay his PTSD symptoms, including suicidal thoughts, because of the Veteran's religious upbringing. 

VA treatment records noted nightmares, hypervigilance, severe anxiety, irritability, and isolation, along with a dysthymic and anxious mood.  The Veteran's GAF score was reported as 50 throughout the appeal period.

The evidence of record, including the Veteran's and his wife's credible reports of the Veteran's physical and social isolation, irritability with past coworkers, and suicidal thoughts, reflects that the Veteran's PTSD is manifested by symptoms including difficulty in adapting to stressful circumstances, inability to maintain effective relationships, and suicidal ideation.  Given the Veteran's reports of continuing isolation, including from family members, the Board finds that his symptoms cause occupational and social impairment in the areas of work, family relations, and mood.  Although the 2011 VA examiners did not report PTSD signs and symptoms resulting in deficiencies in those areas, the Board finds credible the Veteran's and his wife's assertions that the Veteran downplayed some symptoms, including his denial of suicidal ideation to the examiners.  While the Veteran has acknowledged some improvement in his condition due to medicine and group therapy, such improvement has occurred in an isolated, non-worklike setting with little social interaction.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's PTSD most closely approximates the 70 percent rating for the entire period on appeal.  

However, the evidence of record does not support a rating of 100 percent - - the only higher disability evaluation available.  Neither 2011 VA examiner noted that the Veteran's symptoms cause total occupational and social impairment.  Moreover, the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  While some auditory hallucinations were reported on the February 2011 examination, persistent delusions or hallucinations have not been shown.  The Veteran has also not reported gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to PTSD, nor the did 2011 VA examiners observe such.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria for psychiatric disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria specifically contemplate occupational and social impairment.  The Board notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted.

In summary, the Board finds that a rating of 70 percent for PTSD, but no higher, is warranted for the entire appeal period.

C. TDIU

As previously noted, the Veteran asserts that he is unemployable due to the pain of his service-connected peripheral neuropathy of the bilateral upper and lower extremities and his PTSD symptoms which would make it very difficult to productively interact with coworkers. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for PTSD (now rated as 70 percent disabling); diabetes mellitus, type II (rated as 20 percent disabling); peripheral neuropathy of the bilateral upper and lower extremities (each rated as 10 percent disabling); bilateral hearing loss (rated as noncompensable); and erectile dysfunction associated with diabetes mellitus (rated as noncompensable).  The Veteran's combined schedular rating is 80 percent.

As previously noted, the June 2011 VA examiner opined that the Veteran was not unemployable solely due to the effects of his PTSD.  Following an April 2011 neuropathy examination, in July 2011 a VA examiner opined that although the Veteran has some sensory deficits, he is capable of performing sedentary work.  

In April 2012, the Veteran underwent a VA vocational counseling evaluation.  The Veteran reported that he had completed the 11th grade and received his general educational development (GED) while in basic training.  His military occupational specialties were truck driver and truck master.  Following service he worked for Norfolk and Southern Railroad as a switchman and engineer for 32 years.  The Veteran stated that he retired in 2002 due to spinal stenosis.  The Veteran reported that when he worked he would experience lapses in memory and concentration, as well as difficulties interacting with co-workers due to his PTSD.  He added that the concentration difficulties had become more severe with age and he was worried about injuring someone.  Turning to his bilateral upper and lower extremity neuropathy, the Veteran stated that he experiences difficulty ascending stairs, lifting and carrying, holding objects, and fastening buttons due to a loss of finger dexterity.  He also reported that he had fallen on multiple occasions.  The counselor noted that during the evaluation the Veteran was uncomfortable and had to shift in his seat.  The counselor opined that the Veteran had a serious employment handicap and found that achievement of a vocational goal was not feasible.  In support of his conclusion, he noted the Veteran's pervasive PTSD symptoms affecting mood, social interaction, and cognition, chronic pain and physical restrictions, and lack of higher education.  The counselor noted that the Veteran could not possibly return to his previous occupation as a railroad worker and that retraining is not possible due to cognitive deficits in memory and concentration.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD and peripheral neuropathy of the bilateral upper and lower extremities.  See Gilbert, 1 Vet. App. 54.  In making that determination, the Board has considered the Veteran's level of education, his primary employment history as a railroad switchman/engineer, and his level of disability due to his PTSD and peripheral neuropathy.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the opinions of the June 2011 PTSD and July 2011 neuropathy examiners, however, neither examiner considered the combined effects of those service-connected disabilities.  Moreover, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected PTSD and peripheral neuropathy of the bilateral upper and lower extremities.  Therefore, entitlement to a TDIU is granted.


ORDER

Service connection for tinnitus is granted.

A rating of 70 percent, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

A total disability rating based on individual unemployability due to service-connected PTSD and peripheral neuropathy of the bilateral upper and lower extremities is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claims.

Following the April 2011 VA diabetes and hypertension examinations, the examiner opined that the Veteran's hypertension was not caused by PTSD because it is essential hypertension.  She also opined that his balance problems were not caused by PTSD, but did not provide a rationale for this conclusion.  The Board finds that the examiner did not provide an adequate rationale for her hypertension conclusion, or provide opinions concerning aggravation for either condition.  Therefore, the Board finds that new VA examinations are warranted.

Updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dating from June 2014 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a hypertension examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is causally related to service?  Please explain why or why not. 

b. If not related to service, is it at least as likely as not that the Veteran's hypertension was caused by the service-connected PTSD?  Please explain why or why not.  

c. If not caused by PTSD, is it at least as likely as not that the hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by PTSD? Please explain why or why not.

d. If the examiner finds that hypertension has been permanently worsened beyond normal progression (aggravated) by PTSD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the hypertension that is attributed to PTSD.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for an examination for his claim for service connection for balance problems.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's balance problems are causally related to service?  Please explain why or why not. 

b. If not related to service, it is at least as likely as not that the Veteran's balance problems were caused by the service-connected PTSD?  Please explain why or why not.  

c. If not caused by PTSD, is it at least as likely as not that the balance problems have been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by PTSD.?  Please explain why or why not.

d. If the examiner finds that the balance problems has been permanently worsened beyond normal progression (aggravated) by PTSD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the balance problems that is attributed to PTSD.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


